Name: Commission Regulation (EC) No 834/96 of 6 May 1996 derogating from Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention
 Type: Regulation
 Subject Matter: animal product;  Europe;  trade policy;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31996R0834Commission Regulation (EC) No 834/96 of 6 May 1996 derogating from Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention Official Journal L 112 , 07/05/1996 P. 0015 - 0016COMMISSION REGULATION (EC) No 834/96 of 6 May 1996 derogating from Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public interventionTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Commission Regulation (EC) No 2417/95 (2), and in particular Articles 6 (7) and 22a (3) thereof,Whereas the information recently made public on the risk of transmission of bovine spongiform encephalopathy to man has caused grave concern among consumers; whereas the consequence has been a sharp drop in beef consumption and a significant decline in beef prices which may well last for some time; whereas the resultant threat of market disruption calls for urgent support measures;Whereas, given this special situation, a derogation should be made from certain provisions of Commission Regulation (EEC) No 2456/93 (3), as last amended by Regulation (EC) No 307/96 (4), in respect of the two invitations to tender opened in May 1996; whereas, in particular, in view of the problems of recording prices where there is very little activity in the market, and taking into account Community price trends, it may be necessary to assume that in Member States or regions of Member States which are unable to record prices, the market prices would be below 80 % of the intervention price; whereas a maximum quantity which may be bought into intervention under the two invitations to tender in May should be fixed;Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit laid down by its chairman,HAS ADOPTED THIS REGULATION:Article 1 1. By derogation from Article 3 (1) (e) of Regulation (EEC) No 2456/93, where a Member State or region of a Member State has been unable to record market prices for two consecutive weeks for reasons outside its control, the Commission may, if it considers that the circumstances so justify, consider that market prices in the Member State or region of the Member State concerned are at a level below 80 % of the intervention price.2. By derogation from the first subparagraph of Article 4 (1) of Regulation (EEC) No 2456/93:(a) products in Category A classed O2 and O3 and products in Category C classed O3 and O4 in accordance with the Community classification scale shall be accepted into intervention.The differential between the intervention price of R3 quality and O4 quality shall be fixed for Category C at ECU 30 per 100 kilograms.The coefficient to be used for converting tenders submitted in respect of quality R3 into tenders for quality O4 shall be fixed for Category C at 0,914 (middle class);(b) the additionnal products which may be bought into intervention, although they are not included in Annex III to that Regulation, are as follows:>TABLE>3. By derogation from Article 4 (2) of Regulation (EEC) No 2456/93:(a) carcases and half-carcases of castrated animals reared in the United Kingdom which are more than 30 months old may not be bought into intervention;(b) forequarters obtained from carcases or half-carcases, as referred to in that paragraph, may be bought into intervention.4. By derogation from Article 4 (2) (h) of Regulation (EEC) No 2456/93, the maximum weight of the carcases referred to in the above provision shall be 420 kilograms.5. The total quantity of products which may be bought into intervention under the two invitations to tender in May 1996 shall not exceed 50 000 tonnes.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply to the two invitations to tender opened during May 1996 in accordance with Article 6 (2) of Regulation (EEC) No 805/68.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 May 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 248, 14. 10. 1995, p. 39.(3) OJ No L 225, 4. 9. 1993, p. 4.(4) OJ No L 43, 21. 2. 1996, p. 3.